DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed 12/21/2021 under the After Final Consideration Pilot Program 2.0.
	Claims 1, 4, 6, 7, 9, 12, 14, 16, 18, 19, 31-33, 36-43, and 47-54 are pending. Claims 2-3, 5, 8, 10-11, 13, 15, 17, 20-30, 34-35 and 44-46 are canceled. Claims 1, 4, 6-7, 9, 12, 16, 18, 19, 31, 36-37 and 39-40 are amended.
	The previous rejection of claims 1, 4, 6, 7, 9, 31, 36-37, 39 and 41 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
 Allowable Subject Matter
Claims 1, 4, 6-7, 9, 12, 14, 16, 18-19, 31-33, 36-43, 47-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the closest prior art Grande et al (US 9,670,766) discloses a process for upgrading a feedstock comprising:
separating the feedstock into at least one heavier fraction (residue) and at least one lighter fraction (naphtha) (see col 5 lines 60-67), wherein the light fraction contains at least a portion of the naphtha (see col 6 lines 10-15), and wherein the heavier comprises a residue fraction (see col 5 lines 60-67, “deasphalting said heavier fraction”); 
removing asphaltenes from all or a portion of the residue fraction (see col 5 lines 60-67) with an asphaltene separation zone (see col 6 lines 45-55) by contacting with a deasphalting solvent to induce phase separation into an asphaltene reduced residue fraction and an asphaltene phase by solvent-flocculation of solid asphaltenes (see col 7 lines 1-10, counter current extraction methodology wherein the solvent and deasphalted hydrocarbon flow upwards against down flowing asphaltene); 
and hydroprocessing all or a portion of the asphaltene reduced residue fraction in the presence of hydrogen (see col 8 lines 35-67).
Grande does not however teach or suggest separation of the hydroprocessed effluent in to light gases, hydrocracked naphtha, hydrocracked diesel and unconverted oil. 
Claim 43 and 47-54 are allowed.
With respect to claim 43, the system has been amended to include a hydroprocessed effluent fractionation zone having one or more inlets in fluid communication with the hydroprocessed effluent outlet and having at least a hydrocracked naphtha outlet operable to discharge a hydrocracked naphtha fraction or a hydrocracked light naphtha fraction, wherein the source of deasphalting solvent comprises the hydrocracked naphtha outlet of the fractionation zone.
The closest prior art Grande discloses a system for upgrading a feedstock comprising:
a separation zone (fractionator) having an inlet in fluid communication with the feedstock (f), and at least a naphtha outlet (g) (light fraction) and a residue outlet (h) (heavier fraction) (see figure 2) (see col 5 lines 80-87),
wherein the separation zone is operable to separate the feedstock into at least a naphtha fraction (light fraction) (see col 8 lines 10-15) or a light naphtha fraction (lighter fraction) (see col 6 lines 40-55) that is discharged from the naphtha outlet (g), and a residue fraction that is discharged from the residue outlet (h) (see col 5 lines 60-67, heavier fraction) (see figure 2);
an asphaltene separation zone (deasphalted) having inlets (I) in fluid communication with a source of deasphalting solvent (I)  and with the residue outlet (h), one or more outlets for discharging an asphaltene reduced residue fraction (i) and one or more outlets for discharging asphaltenes (asphaltenes) (see figure 2) (see col 8 lines 40-60);
a hydroprocessing zone (thermal cracker) having an inlet in fluid communication with the asphaltene reduced residue fraction outlet (i) (see figure 2) (see col 8 lines 45-80);
wherein the source of deasphalting solvent (I) comprises (is part of or in fluid communication) the naphtha outlet of the separation zone (g) (see figure 2).
Grande does not however disclose a secondary hydroprocessed effluent fractionation zone having one or more inlets in fluid communication with the hydroprocessed effluent outlet and having at least a hydrocracked naphtha outlet operable to discharge a hydrocracked naphtha fraction or a hydrocracked light naphtha fraction, wherein the source of deasphalting solvent comprises the hydrocracked naphtha outlet of the fractionation zone.
With respect to New claim 47-50, the claim is written to include the limitations claim 1 and previous allowable subject matter of claim 12, 14, 16, 18-19 wherein Grande does not teach a striping solvent comprising all or a portion of the naphtha fraction or the light naphtha fraction obtained from separating the feedstock, and/or all or a portion of a hydrocracked naphtha fraction or hydrocracked light naphtha fraction obtained from the hydroprocessed effluent that is not taught or suggested by the prior art.
With respect to claim 51, the claim is written to include the limitations claim 1 and previous allowable subject matter of claim 31-32, wherein Grande does not teach or suggest to one with ordinary skill to blend the middle distillate with the deasphalted fraction prior to upgrading.
With respect to claims 4, 6, 7, 9, 12, 14, 16, 18, 19, 36-42, 52 the claims are dependent on claim 51.
With respect to claim 53, the claim is written to include the limitations claim 1 and previous allowable subject matter of claim 38, wherein Grande does not teach or suggest to one with ordinary skill to blend the heavy naphtha fraction with the deasphalted fraction prior to upgrading.
With respect to claim 54, the claim is written to include the limitations claim 1 and previous allowable subject matter of claim 42, wherein Grande does not teach or suggest to one with ordinary skill utilize hydrogen from gasifying of the residual fraction as the only source of hydrogen for hydroprocessing when equilibrium is reached.
Consequently, it is the Examiner position that claimed inventions are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771           

/Randy Boyer/
Primary Examiner, Art Unit 1771